UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

 

 

 

John Doe
Plaintififs) ©
V. . Civil Action No. 3:49-cy-00038
The Rector and Visitors of the University of Virginia et al
Defendant(s)
DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL

INTEREST IN LITIGATION

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS SFATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000.

Jeffrey C. Walker whois Defendant
{Name of party you represent) (Plaintiff/Oefendant}

 

 

makes the following disclosure:

1. Is the party a publicly held corporation or other publicly held entity?
[ ]Yes [X}No

2. Does the party have any parent corporations?

[Yes No

If yes, identify all parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?
[Yes No

If yes, identify all such owners:

4. |s there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome

of the litigation?
Yes No

if yes, identify all such owners:

5. Is the party a trade association?
rlYes No
If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

K Fo Ba duly 11, 2019

*y
See / (Signature) , (Date)

 
